Citation Nr: 0640249	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  03-10 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus, to include separate ratings for each ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from June 1970 to 
January 1972.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

By a November 2005 decision, the Board denied the claims for 
entitlement to service connection for low back and neck 
disabilities.  The Board also stayed the claim for 
entitlement to an increased evaluation for bilateral 
tinnitus.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on an August 2006 Joint Motion for Court Remand (Joint 
Motion), the Court remanded the claims for entitlement to 
service for development in compliance with the Joint Motion 
but stated that the Board's stay of the increased evaluation 
for bilateral tinnitus claim would remain undisturbed.

An October 18, 2006 letter was sent to the veteran in which 
he was given 90 days from the date of the letter to submit 
additional argument or evidence in support of his appeal 
prior to the Board's readjudication.  A letter was received 
from the veteran in October 2006, enclosing additional 
evidence and a form noting that the veteran waived 
consideration of the evidence by the agency of original 
jurisdiction and requesting that the Board proceed 
immediately to readjudicate the appeal.  

The issue of entitlement to an increased evaluation for 
bilateral tinnitus will be adjudicated herein because the 
stay on such claims was lifted during the pendency of this 
appeal at the Court.  The issues of entitlement to service 
connection for low back and neck disabilities are addressed 
in the remand portion of the decision below and are remanded 
to the RO via the Appeals Management Center, in Washington, 
DC.


FINDING OF FACT

The veteran is receiving the maximum schedular evaluation for 
bilateral tinnitus.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The facts of this case are not in dispute.  In an August 2002 
rating decision, the RO granted the veteran's claim for 
entitlement to service connection for bilateral tinnitus, and 
assigned a 10 percent disability rating under Diagnostic Code 
6260, effective March 29, 2002.  The veteran's representative 
appealed the rating assigned to the Board. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).   The Board notes, however, that 
this rule does not apply here, because the current appeal is 
based on the assignment of an initial rating for a disability 
following an initial award of service connection for this 
disability.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Instead, evidence contemporaneous with the claim and the 
initial rating decision are most probative of the degree of 
disability existing when the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 
126.  

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the pre-1999 and pre-June 13, 2003 versions of Diagnostic 
Code 6260 required the assignment of dual ratings for 
bilateral tinnitus.  VA appealed this decision to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  In Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded 
that CAVC erred in not deferring to the VA's interpretation 
of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic 
Code 6260, which limit a veteran to a single disability 
rating for tinnitus, regardless whether the tinnitus is 
unilateral or bilateral.  Subsequently, the stay of 
adjudication of tinnitus rating cases was lifted.  

As noted above, the veteran's service-connected bilateral 
tinnitus has been rated under 38 C.F.R. § 4.87, Diagnostic 
Code 6260, which provides that a maximum 10 percent 
evaluation is warranted for tinnitus.  On a claim for an 
original or an increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, and it follows that a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  If a 
veteran is at the maximum evaluation and no other criteria 
are applicable, there is no case in controversy.  In order 
for a claim to proceed, there must be a benefit.  In this 
case, the maximum rating allowed for tinnitus under the 
applicable diagnostic code is 10 percent.  38 C.F.R. § 4.87, 
Diagnostic Code 6260.  As such, a higher schedular rating 
cannot be granted.

The veteran's service-connected bilateral tinnitus has been 
assigned the maximum schedular rating available for 
tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there 
is no legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the veteran's appeal 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The provisions of the Veterans Claims Assistance Act 
have no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 
(2002). 


ORDER

An increased evaluation for service-connected bilateral 
tinnitus, to include entitlement to separate evaluations for 
each ear, is denied.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
VA has issued regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  Pursuant to the VCAA, VA has a duty, in order to 
assist claimants, to obtain evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The duty to 
assist includes providing an examination when such an 
examination is necessary to make a decision on a claim, and 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  

The Joint Motion found that the above requirements were met 
and thus because VA did not provide the veteran with an 
examination, it had not met its duty to assist.  

Accordingly, the case is remanded for the following actions:

1.  The RO must provide notice to the 
veteran as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO must arrange for examination of 
the veteran to determine the nature of 
etiology of any low back or neck disorder 
found.  The claims folder, including a 
copy of this Remand, must be made 
available to the examiner.  Any indicated 
tests and studies must be accomplished and 
all clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  The examiner must provide an 
opinion, in light of the examination 
findings and the service and post service 
medical evidence of record, whether any 
current low back or neck disability found 
was caused or aggravated by the veteran's 
military service.  If an opinion cannot be 
provided without resort to speculation, it 
must be noted in the examination report.  
The rationale for all opinions expressed 
must be provided.  The report prepared 
must be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims must be 
readjudicated.  If any benefit remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


